DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-26, drawn to a strain relief member, classified in A61M 25/0053. (Note: claim 26 appears to be incorrectly dependent from claim 27 and will be treated as depending from claim 25.)
II. Claim 27, drawn to a method of manufacturing a strain relief member, classified in A61M 25/0053.
The inventions are independent or distinct, each from the other because: 
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
	In the instant case, the supports disclosed in claims 1 and 18 may be formed by integrally forming an overlay and an outer surface of the support such the final product comprises an overlay coupled to a portion of the outer surface of the support, rather than by coupling an overlay to a portion of the outer surface of the support as in the method of claim 27. The supports disclosed in claims 1 and 18 may also be manufactured by forming a portion of the support lumen over a liner, rather than by disposing a liner in a portion of the support lumen as in the method of claim 27. Additionally, the supports disclosed in claims 1 and 18 may be manufactured by forming a portion of the support within the first connector, rather than by disposing a first connector over a portion of the support as in the method of claim 27.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Trevor Copeland on 10/11/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 27 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 26 is objected to because of the following informalities:  
In line 1 of claim 26, “27” should read “25” to clarify the dependency of claim 26. For purposes of examination, “27” will be read as “25”. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-13 and 16-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites “a portion of the support” in line 1. It is unclear if this is the same portion of the support recited in line 10 of claim 1. For purposes of examination, “a portion of the support” in claim 12 shall be interpreted as “a second portion of the support”. 
Claim 13 recites “a portion of the support” in line 2. It is unclear if this is the same portion of the support recited in line 10 of claim 1. For purposes of examination, “a portion of the support” in claim 13 shall be interpreted as “a second portion of the support”. 
Claims 16-17 contains the trademark/trade name PEBAX/pebax.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyether block amide and, accordingly, the identification/description is indefinite. Because claim 16 recites polyether block amide in addition to PEBAX, the limitation “PEBAX” will not be taken into consideration. In claim 17, “pebax” will be interpreted as polyether block amide.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-12, 15, and 17-23 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schweich, Jr. et al. (US 5358493 A), hereinafter Schweich.
Regarding claim 1, Schweich teaches a strain relief member for a medical device delivery system (fig. 1), comprising: a support (comprising 26 and 36; fig. 1) comprising a first end comprising a first outer diameter (end of 26 towards proximal end 12; fig. 1), a second end comprising a second outer diameter (end of 36 towards distal end 14; fig. 1), an inner surface facing a support lumen (10) that extends axially through the support along a longitudinal axis (fig. 1), and an outer surface opposite to the inner surface (fig. 1); an overlay (86) coupled to a portion of the outer surface of the support (fig. 1), wherein the overlay comprises a first material (col. 7:11-14) and the support comprises a second material (col. 3:50-51, 55-58), and the first material is more flexible than the second material (col. 7:10-11, col. 3:50-51); a liner (24) disposed in a portion of the support lumen (fig. 1); and a first connector (80) disposed over a portion of the support (fig. 1).
Regarding claim 2, Schweich further teaches the first connector is disposed over a portion of the overlay (distal-most portion of first connector 80 is disposed over the proximal-most portion of overlay 86; fig. 1).
Regarding claim 3, Schweich further teaches the first connector (80) is disposed over a portion of the liner (24) (fig. 1).
Regarding claim 4, Schweich further teaches the support comprises a coil, a braid, a weave, or any combination thereof (braid; col. 3:55-58).
Regarding claim 7, Schweich further teaches the support comprises a length of about 4 centimeters to about 15 centimeters from the first end of the support to the second end of the support (support comprised of 26 and 36 may be approximately 125 cm long from the first end to the second end, which means the support comprises a length of about 4 cm to 15 cm from the first end of the support to the second end of the support; col. 4:15-17, 31-33, 63-64).
Regarding claim 8, Schweich further teaches the first connector is threaded, is a female luer connector, or is a male luer connector (threaded; fig. 1).
Regarding claim 9, Schweich further teaches the first outer diameter is larger than the second outer diameter (fig. 1).
Regarding claim 10, Schweich further teaches a handle (78), wherein the first end of the support is coupled to the handle (fig. 1).
Regarding claim 11, Schweich further teaches a handle inner surface (surface facing lumen 10) and a handle outer surface opposite to the handle inner surface (fig. 1).
Regarding claim 12, Schweich further teaches a portion of the support is disposed over a portion of the handle outer surface (proximal-most surface of support 26 is disposed over distal-most surface of 78; fig. 1).
Regarding claim 15, Schweich further teaches the support lumen comprises a diameter of about 1.0 French to about 4.5 French (col. 3:43-45; 24 has an inner diameter of 0.0235 inches, or 1.79 French).
Regarding claim 17, Schweich further teaches the second material comprises stainless steel, nitinol, a plastic, polycarbonate, acrylonitrile butadiene styrene, pebax, polyurethane, or any combination thereof (stainless steel; col. 3:56-58).
Regarding claim 18, Schweich teaches a strain relief member for a medical device delivery system (fig. 1), comprising: a support (comprising 26 and 36; fig. 1) comprising a first end comprising a first outer diameter (end of 26 towards proximal end 12; fig. 1), a second end comprising a second outer diameter (end of 36 towards distal end 14; fig. 1), an inner surface facing a support lumen (10) that extends axially through the support along a longitudinal axis (fig. 1), and an outer surface opposite to the inner surface (fig. 1); an overlay (86) coupled to a portion of the outer surface of the support (fig. 1), wherein the overlay comprises a first material (col. 7:11-14) and the support comprises a second material (col. 3:50-51, 55-58), and the first material is more flexible than the second material (col. 7:10-11, col. 3:50-51); a liner (24) disposed in a portion of the support lumen (fig. 1); and a first connector (80) disposed over a portion of the support (fig. 1); and a medical device shaft through the support lumen (guide wire; col. 2:59-63).
Regarding claim 19, Schweich further teaches a second connector (portion of 78 received within 80; fig. 1), wherein the second connector is coupled to the first connector (fig. 1).
Regarding claim 20, Schweich further teaches the second connector is complementary to the first connector (said first and second connectors are complementary such that they may be connected; fig. 1).
Regarding claim 21, Schweich further teaches a handle (78).
Regarding claim 22, Schweich further teaches the first end of the support is coupled to the handle (fig. 1).
Regarding claim 23, Schweich further teaches the handle further comprises a handle inner surface facing a handle lumen (annotated fig. 1), and a handle outer surface opposite to the handle inner surface (surface of handle 78 not facing handle lumen; annotated fig. 1), wherein a portion of the support is disposed over a portion of the handle outer surface (proximal-most surface of 26 is disposed over the distal-most surface of 78; fig. 1).

    PNG
    media_image1.png
    201
    320
    media_image1.png
    Greyscale

Annotated Figure 1 (from Figure 1 of Schweich)

Claim(s) 1-5, 7-10, and 14-22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Williams et al. (US 20160346508 A1), hereinafter Williams.
Regarding claim 1, Williams teaches a strain relief member for a medical device delivery system (figs. 1-2), comprising: a support (20; figs. 2, 5) comprising a first end comprising a first outer diameter (20A; fig. 5), a second end comprising a second outer diameter (20B; fig. 5), an inner surface facing a support lumen (26) that extends axially through the support along a longitudinal axis (fig. 2), and an outer surface opposite to the inner surface (fig. 2); an overlay (24) coupled to a portion of the outer surface of the support (fig. 2), wherein the overlay comprises a first material (heat shrinkable material; [0295]) and the support comprises a second material ([0239]), and the first material is more flexible than the second material ([0224], [0258]); a liner (18) disposed in a portion of the support lumen (fig. 2); and a first connector (14) disposed over a portion of the support (fig. 1, [0203]).
Regarding claim 2, Williams further teaches the first connector is disposed over a portion of the overlay (fig. 1, [0203]).
Regarding claim 3, Williams further teaches the first connector is disposed over a portion of the liner (fig. 1, [0203]).
Regarding claim 4, Williams further teaches the support comprises a coil, a braid, a weave, or any combination thereof (coil or braid; [0226]).
Regarding claim 5, Williams further teaches the support comprises a variable pitch coil (fig. 5, [0241]).
Regarding claim 7, Williams further teaches the support comprises a length of about 4 centimeters to about 15 centimeters from the first end of the support to the second end of the support (support 20 may be over 100 cm long from the first end to the second end, which means the support comprises a length of about 4 cm to 15 cm from the first end of the support to the second end of the support; [0204], [0258]).
Regarding claim 8, Williams further teaches the first connector is threaded, is a female luer connector, or is a male luer connector (male luer connector; fig. 1, [0202]).
Regarding claim 9, Williams further teaches the first outer diameter (20A) is larger than the second outer diameter (20B) (fig. 5).
Regarding claim 10, Williams further teaches a handle (wings extending from 14; fig. 1), wherein the first end of the support is coupled to the handle (fig. 1).
Regarding claim 14, Williams further teaches the liner (18) comprises polyimide, polytetrafluoroethylene, a material with a lubricous region, or any combination thereof (polytetrafluoroethylene; [0220]).
Regarding claim 15, Williams teaches the support lumen comprises a diameter of about 1.0 French to about 4.5 French (1.54 mm, or 4.6 French; [0213]). 
Regarding claim 16, Williams further teaches the first material comprises polyurethane, silicone, latex, polyvinyl chloride, polyether block amide, PEBAX, polyethylene, polypropylene, fluorocarbon polymers, cope loop tubing, or any combination thereof (polyether block amide; [270]).
Regarding claim 17, Williams further teaches the second material comprises stainless steel, nitinol, a plastic, polycarbonate, acrylonitrile butadiene styrene, pebax, polyurethane, or any combination thereof (stainless steel or nitinol; [0239]).
Regarding claim 18, Williams further teaches a strain relief member for a medical device delivery system (figs. 1-2), comprising: a support (20; figs. 2, 5) comprising a first end comprising a first outer diameter (20A; fig. 5), a second end comprising a second outer diameter (20B; fig. 5), an inner surface facing a support lumen (26) that extends axially through the support along a longitudinal axis (fig. 2), and an outer surface opposite to the inner surface (fig. 2); an overlay (24) coupled to a portion of the outer surface of the support (fig. 2), wherein the overlay comprises a first material (heat shrinkable material; [0295]) and the support comprises a second material ([0239]), and the first material is more flexible than the second material ([0224], [0258]); a liner (18) disposed in a portion of the support lumen (fig. 2); and a first connector (14) disposed over a portion of the support (fig. 1, [0203]); and a medical device shaft through the support lumen (guidewire; [0200]).
Regarding claim 19, Williams further teaches a second connector, wherein the second connector is coupled to the first connector ([0202]: “For example, catheter hub 14 may include a luer connector for connecting to another device, a hemostasis valve, or another mechanism or combination of mechanisms.”; the second connector would be the connector on another device connecting to the luer portion of connector 14).
Regarding claim 20, Williams further teaches the second connector is complementary to the first connector (said first and second connectors are complementary such that they may be connected as described in [0202]).
Regarding claim 21, Williams further teaches a handle (wings extending from 14; fig. 1).
Regarding claim 22, Williams further teaches the first end of the support is coupled to the handle (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweich in view of Williams.
	Schweich teaches the liner can be made of polyethylene (col. 3:38-39). 
	Schweich fails to teach the liner comprises polyimide, polytetrafluoroethylene, a material with a lubricous region, or any combination thereof.
	Williams teaches the liner can comprise polytetrafluoroethylene (PTFE; [0220]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the polyethylene taught by Schweich for PTFE as taught by Williams as both these inventions and the claimed invention are directed towards strain relief members comprising liners and the references were well-known in the art prior to the effective filing date of the claimed invention. Both Schweich and Williams teach polyethylene is a suitable liner material, with Williams teaching that multiple different kinds can be used (Schweich col. 3:38-39, Williams [0220]). It would have been obvious to one of ordinary skill in the art to have substituted the polyethylene taught by Schweich for PTFE as taught by Williams as such a modification would be a simple substitution of one type of polyethylene for another.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweich in view of Porter et al. (US 20060064159 A1), hereinafter Porter.
	Schweich fails to teach the first material comprises polyurethane, silicone, latex, polyvinyl chloride, polyether block amide, PEBAX, polyethylene, polypropylene, fluorocarbon polymers, cope loop tubing, or any combination thereof.
	Porter teaches an overlay for strain relief (156; figs. 22A-B, [0127]) comprised of polyethylene ([0127]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the first material in Schweich to comprise polyethylene as taught by Porter as both these inventions and the claimed invention are directed towards strain relief members and the references were well-known in the art prior to the effective filing date of the claimed invention. Schweich teaches in col. 7:11-13 that overlay 86 is made of a relatively flexible material such as synthetic rubber. Porter teaches in [0127] that many flexible materials are suitable for constructing an overlay for strain relief, among them synthetic rubbers and polyethylene. It would therefore have been obvious to one of ordinary skill in the art to have substituted the synthetic rubber in Schweich for polyethylene as taught by Porter, as such a modification would be a simple substitution of one relatively flexible material for another.
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweich in view of Kusleika et al. (US 20020169474 A1), hereinafter Kusleika.
Regarding claim 25, Schweich fails to teach a medical tool attached to the medical device shaft.
	Kusleika teaches a guidewire (260), wherein a basket (270) is attached to a shaft of the guidewire (figs.1A-B). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have attached a basket to a shaft of the guidewire taught by Schweich as taught by Kusleika as both these inventions and the claimed invention are directed towards guidewires for use in medical settings and the references were well-known in the art prior to the effective filing date of the claimed invention. Kusleika teaches in [0012] that a basket attached to a guidewire is suitable for trapping particulate matter in the blood released during atherectomy or angioplasty procedures. It would therefore have been obvious to one of ordinary skill in the art to have attached a basket to the shaft of the guidewire taught by Schweich as doing so would allow the device taught by Schweich to be used for trapping particulate matter in the blood during atherectomy or angioplasty procedures as taught by Kusleika.
Such a modification would result the device as taught by Schweich further comprising a medical tool attached to the medical device shaft.
Regarding claim 26, Schweich in view of Kusleika teaches the medical tool is a basket (270).
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Kusleika.
Regarding claim 25, Williams fails to teach a medical tool attached to the medical device shaft.
	Kusleika teaches a medical tool attached to the medical device shaft.
	Kusleika teaches a guidewire (260), wherein a basket (270) is attached to a shaft of the guidewire (figs.1A-B). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have attached a basket to a shaft of the guidewire taught by Williams as taught by Kusleika as both these inventions and the claimed invention are directed towards guidewires for use in medical settings and the references were well-known in the art prior to the effective filing date of the claimed invention. Kusleika teaches in [0012] that a basket attached to a guidewire is suitable for trapping particulate matter in the blood released during atherectomy or angioplasty procedures. It would therefore have been obvious to one of ordinary skill in the art to have attached a basket to the shaft of the guidewire taught by Williams as doing so would allow the device taught by Williams to be used for trapping particulate matter in the blood during atherectomy or angioplasty procedures as taught by Kusleika.
Regarding claim 26, Williams in view of Kusleika teaches the medical tool is a basket (270).
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all limitations of the base claim and any intervening claims.
Claims 6 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783